In a medical malpractice action, plaintiff appeals,'as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Stark, J.), dated January 26,1981, as denied her motion to compel compliance with a notice for the discovery and inspection of the defendant doctors’ office records. Order reversed, insofar as appealed from, without costs or disbursements, and plaintiff’s motion is granted. The defendant doctors shall comply with the notice of discovery and inspection within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. The failure of the defendant doctors to make a timely motion for a protective order under CPLR 3122 forecloses all inquiry concerning the propriety of the notice of discovery and inspection and the information sought to be discovered thereunder, except as to matters of privilege under CPLR 3101 (see Coffey v Orbachs, Inc., 22 AD2d 317, 319-320; Lane — Real Estate Dept. Store v Ziv Chestnut Realty Corp., 76 AD2d 902). Titone, J.P., Mangano, Gibbons and Thompson, JJ., concur.